Citation Nr: 0631967	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for coronary artery 
disease (CAD).

5.  Entitlement to service connection for a bilateral hearing 
loss.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and N. B.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified service from October 1970 to April 
1971 and from March 4 to 18, 1984.  The remainder of his 
service is the subject of the attached remand.

This appeal arose before the Board of Veterans' Appeals 
(Board) from October 2000, September and November 2004 rating 
decisions of the Department of Veterans' Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In August 2006, the veteran and his 
friend, N. B., testified before the undersigned at a personal 
hearing at the RO.

The issues of entitlement to service connection for 
hypertension, a seizure disorder, CAD, a bilateral hearing 
loss, and vertigo are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not suffer from a left hip disability 
that can be related to his period of service.

2.  The veteran does not suffer from sinusitis which can be 
related to his period of service.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by service, nor is there a left hip disability which is 
proximately due to or the result of a service-connected left 
knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.310(a) 
(2006).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was not done, since the initial rating 
action of October 2000 was issued prior to the promulgation 
of the VCAA.  However, given the below, the Board finds that 
the provisions of the VCAA have been complied with.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2001, January and December 2002 and August 2004 
letters, the RO informed the veteran of its duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  The veteran was told of 
what evidence was needed to substantiate his claims, as well 
as what evidence and information VA would obtain in his 
behalf, and the evidence and information that he could 
submit.  He was also told that he could submit any evidence 
relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  The 
veteran was provided with notice of the provisions 
Dingess/Hartman in July 2006.


II.	Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005; 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

(A)  Left hip disability

The relevant records included the service medical records, 
which did not show any complaints of or treatment for a left 
hip injury or other disability.  The veteran is service-
connected for a left knee disorder.

A November 1985 VA examination of the veteran did not show 
evidence of any joint abnormalities.  A July 2000 VA 
examination also did not demonstrate any left hip disorder.  

The veteran underwent an extensive VA examination in November 
2002.  He complained of left knee pain, as well as left hip 
discomfort, which he attributed to his left knee.  During the 
examination, he was noted to walk without a limp, but he did 
walk with the left leg externally rotated about 45 degrees.  
The impression stated that the veteran had some left hip pain 
because he walked with the left leg rotated externally.  An 
X-ray found no significant arthritic changes in the left hip.  
The examiner said that "I feel that this increase of 
exertional rotation could cause some discomfort."  
Therefore, he concluded that "...overall, in my opinion, I 
feel that some of his left hip pain has resulted from his 
left knee discomfort."  

The veteran testified at a personal hearing before the 
undersigned in August 2006.  He argued that his left hip pain 
had been caused by his service-connected left knee disorder.  

After a careful review of the evidence, it is found that 
entitlement to service connection for a left hip disability 
has not been established.  While the veteran has claimed that 
such a disability exists, the objective evidence of record 
does not demonstrate the presence of a left hip disorder.  
The VA examination conducted in November 2002, while noting 
that he walked with the left leg in 45 degrees of external 
rotation, there was no indication of any limitations of the 
left hip.  Significantly, the X-ray did not show any presence 
of arthritis.  The only complaint shown on the examination 
was that of left hip pain.  However, pain, without an 
underlying diagnosed condition, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001) (which held that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.").  Therefore, service connection 
for the veteran's complaints of left hip pain alone cannot be 
awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left hip disability.

(B)  Sinusitis

The relevant evidence of record included the veteran's 
service medical records.  In December 1994, there was a 
reference to a headaches in the sinus area.  However, there 
was no diagnosis of sinusitis in the available service 
medical records.

The veteran was examined by VA in November 1985 and in 
October to November 2002.  None of these examinations showed 
any diagnosis of sinusitis.

The veteran testified before the undersigned in August 2006.  
He argued that he had sinus trouble as a result of his 
inservice dive experiences.  However, he stated that he had 
never really sought any treatment for this disorder.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for sinusitis has not 
been established.  While the veteran has complained of 
suffering from this disability, there is no objective 
evidence that this disorder has ever been diagnosed.  Service 
connection cannot be awarded for a condition that is not 
currently present.  As a consequence, service connection 
cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sinusitis.



ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

The veteran has claimed service connection for hypertension, 
a seizure disorder, CAD, a bilateral hearing loss, and 
vertigo.  The claims folder contains some medical records 
that show complaints of or treatment for some of the claimed 
conditions, which appear to have been developed while he was 
in the National Guard or the Reserves.  However, it is 
unclear whether these notes were made at the time that the 
veteran was serving a period of active duty for training 
(ACDUTRA) because the specific dates of his ACDUTRA have 
never been verified.  It is also unclear whether the Board 
has all the available service medical records of file.

Accordingly, the case is REMANDED for the following action:

1.  The National Guard Commandants of 
Michigan, Colorado, and Florida must be 
requested to conduct a search for any 
additional treatment records pertaining to 
treatment of the veteran.  All efforts to 
locate any additional treatment records 
must be documented for the record.  If no 
records can be located, it must be so 
stated, in writing, for the record.

2.  The National Personnel Records Center 
must be contacted and requested to conduct 
a search for any additional treatment 
records pertaining to the veteran.  All 
efforts to locate any additional treatment 
records must be documented for the record.  
If no records can be located, it must be 
so stated, in writing, for the record.

3.  The relevant service department must 
verify the specific dates that the veteran 
served on ACDUTRA and a list of these 
dates must be prepared for inclusion in 
the claims folder.

4.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for hypertension, a 
seizure disorder, CAD, a bilateral hearing 
loss, and vertigo must be readjudicated.  
If any of the decisions remain adverse to 
the veteran, he and his representative 
must be provided with an appropriate 
supplemental statement of the case, and an 
opportunity to respond.  The case must 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


